This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, STEWART, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Sean C. M AC WHINNIE
                Fire Controlman Chief (E-7), U.S. Navy
                              Appellant

                             No. 201900243

                          Decided: 2 March 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                      Hayes C. Larsen (arraignment)
                       Michael J. Luken (motions)
                     Keaton H. Harrell (motions, trial)

 Sentence adjudged 26 April 2019 by a general court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge
 alone. Sentence approved by the convening authority: reduction to
 E-1, confinement for 6 months, and a dishonorable discharge.

                              For Appellant:
              Lieutenant Clifton E. Morgan III, JAGC, USN

                          For Appellee:
         Lieutenant Commander Jeffrey S. Marden, JAGC, USN

                        _________________________
            United States v. MacWhinnie, NMCCA No. 201900243
                             Opinion of the Court

         This opinion does not serve as binding precedent, but
          may be cited as persuasive authority under NMCCA
                   Rule of Appellate Procedure 30.2.

                          _________________________

PER CURIAM:
    Appellant was convicted, contrary to his pleas, of violating a lawful gen-
eral regulation and wrongfully viewing child pornography, in violation of
Articles 92 and 134, Uniform Code of Military Justice [UCMJ], 10 U.S.C.
§§ 892, 934 (2012), for using a shipboard computer to view pornography,
including child pornography, during a deployment.
   Appellant asserts two assignments of error [AOEs]: (1) the military judge
abused his discretion by allowing the Government to introduce images that
were not child pornography to prove intent, knowledge, and absence of
mistake or accident pursuant to Military Rule of Evidence [Mil. R. Evid.]
404(b); and (2) the evidence is legally and factually insufficient to support
Appellant’s conviction for wrongfully viewing child pornography because the
evidence does not show Appellant knowingly did so. We find no prejudicial
error and affirm the findings and sentence.

                              I. BACKGROUND

    During his deployment serving with USS San Antonio (LPD 17) in Sep-
tember and October 2016, Appellant frequently used government computers
to access the internet. The ship did not have wireless connectivity, but Sailors
were allowed to view “unblocked” websites using the ship’s computers, which
were accessible with a common access card and password. Websites known to
contain inappropriate content, to include pornography, and considered
“unsafe” were blocked; however, websites that were known to be “safe” were
generally accessible and were unblocked. In order to monitor onboard com-
puter usage, the ship assigned usernames to Sailors using their first initial
and last name. Appellant’s user name was “smacwhinnie,” and he was the
only individual onboard with the last name “MacWhinnie.”
   The image-sharing website “Pinterest” was considered to be a safe website
platform and was unblocked and accessible to users on the San Antonio using
government computers. Pinterest allows users to save, share, and search for
images. A potential user can open an account by providing an email address
to which it can be registered. Once the account is open, the user can look
through content on the website and save or “pin” images to the user’s ac-
count. Pinned images are saved on “boards” with “board titles” created and


                                       2
           United States v. MacWhinnie, NMCCA No. 201900243
                            Opinion of the Court

named by the user. These boards can be publically viewed or kept private.
Pinterest also gives the user the option to “like” an image, which causes
Pinterest to place that image in an automatically created “Your Pinterest
Likes” board in the user’s account.
    During Appellant’s deployment, Pinterest found ten images of suspected
child pornography had been saved to a Pinterest account associated with
Appellant’s name and email address. Pinterest reported the images and
information regarding their discovery to the National Center for Missing and
Exploited Children [NCMEC]’s “CyberTipline,” which produced a report for
each of the images listing Appellant’s name and email address as the account
user associated with them. The internet protocol (IP) addresses associated
with the account led back to the Norfolk Navy Internet Security and Acceler-
ation [ISA] proxy server, which logged internet access from the San Antonio
by user name, website accessed, and date and time of access of websites
visited by its users. This evidence, in turn, connected the use of Appellant’s
shipboard computer account to the times during which the images of suspect-
ed child pornography were saved to his Pinterest account.
    The Naval Criminal Investigative Service [NCIS] subpoenaed subscriber
information from Google for the email address on the Pinterest account and
confirmed it belonged to Appellant. NCIS then executed search warrants on
Pinterest and in response received files containing images and “board titles”
from the account, as well as another account listed under Appellant’s name.
These included a board entitled, “Too Young,” containing images of younger-
looking females in revealing clothing; a board entitled, “Yes Sir,” containing
images of females in revealing underwear or other clothing, with some
nudity; a board entitled, “Hot Chicks,” containing adult female images with
partial nudity; and a board entitled, “Your Pinterest Likes,” containing
among other things images of adult pornography and some younger-looking
females in revealing clothing. The files provided by Pinterest in response to
the warrant did not contain any of the ten images of suspected child pornog-
raphy that Pinterest had originally found and reported to NCMEC’s Cyber-
Tipline.
   NCIS interviewed Appellant, who after waiving his Article 31(b) rights
admitted that he had frequently used government computers aboard the ship
to access pornography during the relevant time periods. Appellant also
admitted that he had frequently accessed Pinterest through the accounts
described above and had viewed and saved (i.e., “pinned”) pornography on
those accounts. Appellant denied searching for or viewing child pornography.
   Based on the investigation, Appellant was charged with viewing and pos-
sessing two images of child pornography from the NCMEC CyberTipline
reports and misuse of a government computer. Prior to trial, the Government


                                      3
              United States v. MacWhinnie, NMCCA No. 201900243
                               Opinion of the Court

provided notice of its intent to introduce under Military Rule of Evidence
[Mil. R. Evid.] 404(b) additional images contained in the NCMEC reports, as
well as additional images and user-created board titles found in Appellant’s
Pinterest accounts. The additional images depicted child erotica and adult
pornography placed on Pinterest boards created by Appellant. Some of the
board titles and images contained on them, including “Hot Chicks,” were
made publically viewable, while other board titles and images, to include the
board entitled, “Too Young,” were made private. Trial defense counsel moved
to exclude this evidence, but the military judge permitted the Government to
introduce the additional images and board titles under Mil. R. Evid. 404(b) to
prove Appellant’s intent, knowledge, and absence of mistake or accident with
respect to the charges of knowingly and wrongfully viewing and possessing
child pornography. Appellant was convicted of knowingly and wrongfully
viewing child pornography and misuse of a government computer, but acquit-
ted of knowingly and wrongfully possessing child pornography.

                                   II. DISCUSSION

A. The Military Judge’s Rulings Under Mil. R. Evid. 404(b)
    Appellant asserts that the military judge’s rulings under Mil. R. Evid.
404(b) were erroneous. We review a military judge’s ruling on evidentiary
rulings pursuant to Mil. R. Evid 404(b) for an abuse of discretion. 1 “To find an
abuse of discretion requires more than a mere difference of opinion—the
challenged ruling must be arbitrary, fanciful, clearly unreasonable, or clearly
erroneous.” 2 A military judge abuses his discretion when he (1) predicates his
ruling on findings of fact that are not supported by the evidence of record;
(2) uses incorrect legal principles; (3) applies correct legal principles to the
facts in a way that is clearly unreasonable; or (4) fails to consider important
facts. 3 Conclusions of law are reviewed de novo. 4
   Mil. R. Evid. 404(b) “is a rule of inclusion” that “permits admission of rel-
evant evidence of other crimes or acts unless the evidence tends to prove only




   1   United States v. Harrow, 65 M.J. 190, 199 (C.A.A.F. 2006).
   2   United States v. Jasper, 72 M.J. 276 279-80 (C.A.A.F. 2013).
   3   United States v. Commisso, 76 M.J. 315, 321 (C.A.A.F. 2017) (citations omitted).
   4   United States v. Rodriguez, 60 M.J. 239, 246 (C.A.A.F. 2004).




                                           4
              United States v. MacWhinnie, NMCCA No. 201900243
                               Opinion of the Court

criminal disposition.” 5 Evidence offered under Mil. R. Evid. 404(b) must
satisfy the three-factor test announced in United States v. Reynolds: (1) it
must reasonably support a finding that the appellant committed prior crimes,
wrongs, or acts; (2) it must be logically relevant (i.e., it must make a fact of
consequence more or less probable); and (3) it must be legally relevant (i.e.,
its probative value must not be substantially outweighed by the danger of
unfair prejudice). 6 When analyzing the last factor—legal relevance under Mil.
R. Evid. 403—a military judge should consider the following non-exhaustive
factors from United States v. Wright and United States v. Berry: (1) strength
of the proof of the prior act, (2) probative weight of the evidence, (3) potential
to present less prejudicial evidence, (4) possible distraction of the fact finder,
(5) time needed to prove the prior conduct, (6) temporal proximity of the prior
event, (7) frequency of the acts, (8) presence of any intervening circumstanc-
es, and (9) relationship between the parties. 7
    At the conclusion of the hearing on the Defense motion to exclude, the
military judge determined that the Government had met its burden on all of
the Reynolds factors and ruled the images and board titles from Appellant’s
Pinterest accounts were admissible to prove intent, knowledge, and absence
of mistake or accident under Mil. R. Evid. 404(b). He found that, based on the
subscriber information provided by Pinterest and Appellant’s admissions to
NCIS, the evidence reasonably supported that Appellant created the Pinter-
est accounts, created public and private title boards within those accounts,
and pinned the images to those boards. 8 He further found the images logical-
ly relevant in that they supported the conclusion that Appellant sorted
images on Pinterest to delineate between older and younger looking subjects,
which bore on whether Appellant’s viewing and possession of child pornogra-
phy was intentional and knowing. Finally, the military judge properly dis-
cussed and applied the third Reynolds factor in concluding that the danger of



   5   United States v. Browning, 54 M.J. 1, 6 (C.A.A.F. 2000) (citations omitted).
   6   United States v. Reynolds, 29 M.J. 105, 109 (C.M.A. 1989).
   7  United States v. Berry, 61 M.J. 91, 95 (C.A.A.F. 2005) (citing United States v.
Wright, 53 M.J. 476, 482 (C.A.A.F. 2000)). While the Wright-Berry factors were
initially used to assess the legal relevance of propensity evidence offered under Mil.
R. Evid. 413, our superior court has also used them to assess the legal relevance of
other-acts evidence under Mil. R. Evid. 404(b). See United States v. Barnett, 63 M.J.
388, 396 (C.A.A.F. 2006).
   8   R. at 151-53.




                                            5
            United States v. MacWhinnie, NMCCA No. 201900243
                             Opinion of the Court

unfair prejudice did not substantially outweigh the probative value of the
evidence under Mil. R. Evid 403. In doing so, the military judge found, among
other things, that the probative value of the images was high toward their
intended use under Mil. R. Evid. 404(b), there was no significant temporal
disparity between the charged offenses and the other acts, and there was no
significant contextual disparity in the pinning of the images and the viewing
of child pornography.
    The military judge also ruled that the five additional images from the
NCMEC CyberTipline reports were admissible to prove intent, knowledge,
and absence of mistake or accident under Mil. R. Evid. 404(b). With regard to
the Reynolds factors, the military judge concluded the evidence reasonably
supported that the images admitted were saved to Appellant’s account by
Appellant. 9 He determined the images were logically relevant in that they
supported the supposition that Appellant sorted images on Pinterest to
delineate between older and younger looking subjects, which bore on whether
Appellant’s alleged viewing and possession of child pornography was inten-
tional and knowing. Finally, the military judge properly applied the third
Reynolds factor in concluding that the danger of unfair prejudice did not
substantially outweigh the probative value of the evidence under Mil. R. Evid
403. In doing so, the military judge applied the Wright-Berry factors and
reached the same conclusions he did in the first Mil. R. Evid. 404(b) ruling.
    We find the military judge’s discussion of the Reynolds factors to be thor-
ough and reasonable, and we agree with his conclusions, including the factors
regarding legal relevance, supporting admission of the evidence. Hence, we
find no abuse of discretion in his rulings.

B. Appellant’s Conviction for Wrongfully Viewing Child Pornography
is Legally and Factually Sufficient
    Appellant argues that his conviction for wrongfully viewing child pornog-
raphy is legally and factually insufficient because the evidence did not show
Appellant knowingly viewed child pornography. To determine legal sufficien-
cy, we review the evidence “in the light most favorable to the prosecution”
and ask whether “a reasonable factfinder could have found all the essential



   9  In addition to the information provided by Pinterest and Google, as well as
Appellant’s admissions to NCIS, the ship’s information systems technician testified
that the only way to access the ship’s computers was with a common access card and
password.




                                        6
               United States v. MacWhinnie, NMCCA No. 201900243
                                Opinion of the Court

elements beyond a reasonable doubt.” 10 In conducting this analysis, we must
“draw every reasonable inference from the evidence of record in favor of the
prosecution.” 11
    In testing for factual sufficiency, we “weigh[ ] the evidence in the record of
trial and mak[e] allowances for not having personally observed the witnesses”
in order to determine whether we, ourselves, are “convinced of the accused’s
guilt beyond a reasonable doubt.” 12 We do not defer to the trial court’s deci-
sion, but take a “fresh, impartial look at the evidence” and must “make [our]
own independent determination as to whether the evidence constitutes proof
of each required element beyond a reasonable doubt.” 13
    In order to sustain the conviction for wrongfully viewing child pornogra-
phy, the Government must have proven beyond a reasonable doubt that
Appellant: (1) knowingly and wrongfully viewed child pornography, and
(2) that under the circumstances, the conduct was to the prejudice of good
order and discipline in the armed forces and of a nature to bring discredit
upon the armed forces. 14 The Manual for Courts-Martial (MCM) defines
“child pornography” as “material that contains either an obscene visual
depiction of a minor engaging in sexually explicit conduct or a visual depic-
tion of an actual minor engaging in sexually explicit conduct.” 15 The MCM
defines “sexually explicit conduct” as “actual or simulated: . . . lascivious exhi-
bition of the genitals or pubic area of any person.” 16 In order to prove that the
accused knowingly and wrongfully viewed child pornography the government
must prove beyond a reasonable doubt that the accused was aware that the
images were of minors engaged in sexually explicit conduct. An accused may
not be convicted of viewing child pornography if he, “was not aware that the
images were of minors, or what appeared to be minors, engaged in sexually
explicit conduct.” 17 “Awareness may be inferred from circumstantial evidence


   10   United States v. Turner, 25 M.J. 324 (C.M.A. 1987) (citations omitted).
   11United States v. Gutierrez, 74 M.J. 61 (C.A.A.F. 2015) (quoting United States v.
Barner, 56 M.J. 131, 134 (C.A.A.F. 2001)).
   12   Turner, 25 M.J. at 325.
   13   United States v. Washington, 57 M.J. 394, 399 (C.A.A.F 2002).
   14   Manual for Courts-Martial, United States (2016 ed.), pt. IV, para. 68b.b.(1).
   15   Id. at 68b.c.(1).
   16   Id. at 68b.c.(7).
   17   Id. at 68b.c.(2).




                                            7
               United States v. MacWhinnie, NMCCA No. 201900243
                                Opinion of the Court

such as the name of a computer file or folder,” 18 and “[a]ny facts or circum-
stances that show a visual depiction of child pornography was unintentional-
ly or inadvertently acquired are relevant to wrongfulness . . . .” 19
    Here, Appellant was convicted of viewing two images of child pornogra-
phy. Those images were found by Pinterest on Appellant’s Pinterest account,
and reported to the NCMEC CyberTipline. Appellant argues that the only
direct evidence connecting him to those images are the NCMEC CyberTipline
reports and the ship’s ISA logs. He also points out that Pinterest’s response
to the subsequent search warrant from NCIS did not yield any child pornog-
raphy and there is no evidence to show Appellant searched for child pornog-
raphy. In response, citing United States v. Kearns 20 and United States v.
King, 21 the Government argues that the burden of proof can be and was met
in this case through circumstantial evidence. In King, the Court affirmed the
appellant’s conviction because although forensic evidence could not conclu-
sively show the appellant viewed the images in question, it “still gave rise to
an inference” that he did. 22
    We find the evidence legally and factually sufficient in this case. As in
King, the Government presented a circumstantial case that Appellant know-
ingly and wrongfully viewed child pornography, based on the information
reported to NCMEC by Pinterest, the ISA logs, testimony from the shipboard
computer technician, and Appellant’s admission to NCIS that he intentional-
ly viewed and saved pornography and images of children in their underwear
in categorized folders on his Pinterest account. Most compelling is the evi-
dence that: (1) the ISA logs show Appellant’s username accessed Pinterest
from the ship at the times the charged images were saved or “pinned” to his
Pinterest account; (2) to access Pinterest from a government computer aboard
the San Antonio required the user to use his common access card and person-
al identification number; and (3) to save or “pin” an image to a Pinterest
account requires concerted action either to upload the image from outside
Pinterest (e.g., from a personal device or another webpage) or to actively




   18   Id.
   19   Id. at 68b.c.(9).
   20   73 M.J. 177 (C.A.A.F. 2014).
   21   78 M.J. 218 (C.A.A.F. 2019).
   22   Id. at 222.




                                       8
               United States v. MacWhinnie, NMCCA No. 201900243
                                Opinion of the Court

select the image from elsewhere within Pinterest and save or “re-pin” it onto
the user’s Pinterest account.
    Based on this evidence, we find it reasonable to infer Appellant knowingly
and wrongfully viewed the two images of child pornography that were found
on his Pinterest account. 23 We also find reasonable the military judge’s
finding that Appellant’s conduct, which involved the misuse of a government
computer aboard a deployed warship, was both prejudicial to good order and
discipline and service discrediting. 24 We conclude a reasonable factfinder
could have found all the essential elements of the offense beyond a reasonable
doubt. Further, having reviewed the entirety of the record and after weighing
the evidence anew, making allowances for not having personally observed the
witnesses, we too are convinced beyond reasonable doubt of Appellant’s guilt.

                                 III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the findings and sentence are correct in law and
fact and that no error materially prejudicial to Appellant’s substantial rights
occurred. 25
    The findings and sentence are AFFIRMED.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




    23The Defense’s own digital forensics expert agreed that “in order to pin an im-
age [onto an account in Pinterest], you’d have to view that image.” R. at 633.
    24 United Sates v. Phillips, 70 M.J. 161, 163 (C.A.A.F. 2011) (“[P]roof of the con-
duct itself may be sufficient for a rational trier of fact to conclude beyond a reasona-
ble doubt, under all the circumstances, it was of a nature to bring discredit upon the
armed forces.”).
    25   UCMJ arts. 59, 66.




                                           9